Citation Nr: 0321154	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a disability of the 
bilateral hands and fingers.  

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from August 1947 to August 1953, and in the U.S. Air Force 
from March 1954 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for 
disabilities of the hands, low back, left knee, and sinuses.  
He responded with a timely Notice of Disagreement, and was 
afforded a Statement of the Case.  He then filed a timely VA 
Form 9, perfecting his appeal of these issues.  

These claims were initially presented to the Board in January 
2001, at which time they were remanded for additional 
development.  These issues have now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record does not contain credible medical evidence 
that the veteran's degenerative joint disease of the left 
knee began during service or was manifest to a compensable 
degree within a year thereafter, nor has credible medical 
evidence been presented establishing a medical nexus between 
this disability and any in-service disease or injury.  

3.  The record does not contain credible medical evidence 
that the veteran's degenerative joint disease of the low back 
began during service or was manifest to a compensable degree 
within a year thereafter, nor has credible medical evidence 
been presented establishing a medical nexus between this 
disability and any in-service disease or injury.  

4.  The record does not contain credible medical evidence 
that the veteran's degenerative joint disease of the hands 
began during service or was manifest to a compensable degree 
within a year thereafter, nor has credible medical evidence 
been presented establishing a medical nexus between this 
disability and any in-service disease or injury.  

5.  The record does not contain a credible current medical 
diagnosis of sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
left knee disability, to include degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2002).  

2.  The criteria for the award of service connection for a 
low back disability, to include degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2002).  

3.  The criteria for the award of service connection for a 
disability of the bilateral hands, to include degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2002).  

4.  The criteria for the award of service connection for 
sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's January 2001 remand order, and the RO's 
March 2001 letter to the veteran notifying him of the VCAA, 
he has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported that he receives medical care at the VA medical 
center in Tampa, FL, and these records were obtained by the 
RO.  Private medical evidence has also been obtained from 
J.B. Hudson, M.D., and Winter Park Memorial Hospital.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

I.  Service connection - Disabilities of the Left knee, low 
back, and hands

The veteran seeks service connection for disabilities of the 
left knee, low back, and hands, claimed as arthritis.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  In addition, when certain 
statutorily-specified disabilities, such as arthritis, 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Review of the medical record reveals current diagnoses of 
degenerative joint disease of the left knee and both hands, 
confirmed by both private and VA X-ray examination.  Spinal 
stenosis of the lumbosacral spine has also been confirmed by 
competent medical examination.  Because uncontroverted 
medical evidence confirms current disabilities of the left 
knee, hands, and back, the question at issue becomes whether 
these current disabilities are due to or were aggravated by a 
disease or injury incurred in-service, or within a year 
thereafter.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

In support of his claims, the veteran has asserted that his 
work as an aircraft crew chief involved heavy lifting and 
arduous labor, and resulted in his current disabilities.  The 
veteran's service records confirm that he served as a 
maintenance person during his Air Force service period.  
Regarding his left knee disability, he has stated that during 
a field training exercise during his first period of service 
in the U.S. Marine Corps, from 1947-53, he fell and injured 
his left knee on a rock.  While service medical records from 
this service period have been obtained, they do not reflect 
any diagnosis of or treatment for a left knee disability.  
The veteran has stated that he was treated at Bethesda Naval 
Hospital following this injury, but no medical records from 
that facility could be obtained.  

Nevertheless, even assuming the veteran did sustain a left 
knee injury during military service from 1947-1953, the 
medical evidence of record fails to establish a nexus between 
that injury and his current diagnosis of degenerative joint 
disease of the left knee.  For this reason, service 
connection for a left knee disability, claimed as arthritis, 
must be denied.  

Likewise, credible medical evidence of a nexus between any 
disease or injury incurred during service, or within a year 
thereafter, and current disabilities of the hands and low 
back has not been presented.  Therefore, service connection 
for these disabilities must be denied.  

Examining first the veteran's service medical records, these 
records are negative for any diagnosis of or treatment for 
arthritis.  The veteran's March 1975 service separation 
examination describes the veteran's hands, back, and knees as 
within normal limits, and no medical evidence of a diagnosis 
of degenerative joint disease of any joint immediately 
following service has been presented.  

Private medical diagnoses of arthritis of the left knee and 
low back date to April 1995, when degenerative joint disease 
was confirmed by X-ray.  Arthritis, characterized as mild, 
was diagnosed in both knees and the veteran's lumbosacral 
spine.  No cause or date of onset was given for these 
disabilities; however, the examiner recommended the veteran 
lose weight and begin back exercises.  

In May 2000, J.B. Hudson, M.D., the veteran's private 
physician, authored a medical opinion stating the veteran's 
arthritis of the back, knees, and hands were the result of 
his military service.  Specifically, Dr. Hudson stated that 
the veteran's years of heavy lifting as an aircraft crew 
chief resulted in severe arthritis.  No further explanation 
was given.  

In order to determine the etiology of the veteran's 
degenerative joint disease of the left knee, the veteran was 
examined by a VA physician in October 2002.  After examining 
the veteran, the VA physician confirming current diagnoses of 
degenerative joint disease of the left knee and hands, and 
spinal stenosis of the lumbosacral spine.  Next, the examiner 
reviewed the veteran's medical history and offered an opinion 
regarding the etiology of these disabilities.  In the 
examiner's opinion, the veteran's degenerative changes were 
"less likely than not related to his service duties."  He 
could find no specific injuries to which to relate the 
veteran's arthritis of the hands and left knee, and noted 
that spinal stenosis "often develops in people of his age 
regardless of profession."  Additionally, while the veteran 
claimed to have incurred a left knee injury during service, 
the examiner's notation that the veteran had developed 
arthritis in both knees appears to be an indication that 
bilateral knee arthritis developed simultaneously, as opposed 
to one knee's arthritis being due to trauma in service and 
arthritis of the other knee developing coincidentally.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the veteran's private physician, Dr. 
Hudson, stated that the veteran's arthritis of the left knee, 
back, and hands was the result of strenuous labor during his 
service period.  In contrast, a VA physician stated that 
there was no evidence to suggest the veteran's arthritis was 
due to any in-service disease or injury; rather, these 
disabilities appeared to be a result of age.  For the reasons 
to be discussed below, the Board finds the statements of the 
VA physician more persuasive.  In weighing these physicians' 
opinions, the Board observes first that the VA physician had 
the opportunity to review the claims file, including the 
service medical records, in conjunction with his examination 
of the veteran.  However, it does not appear Dr. Hudson ever 
reviewed these same records.  Even if he did, Dr. Hudson did 
not account in his statement for the approximately 20 years 
between the veteran's service separation and his subsequent 
development of arthritis of low back, left knee (also 
afflicting the right knee), and hands.  In the absence of any 
such explanation, Dr. Hudson's opinion appears to be based 
solely on speculation.  Therefore, the basis of Dr. Hudson's 
opinion would appear to be less complete than that of the VA 
physician, and is thus less persuasive to the Board.  

The veteran has himself argued that his arthritis of the left 
knee, low back, and hands is a result of maintenance work in-
service.  He has also argued that his exposure to extremely 
cold temperatures during military service has resulted in 
arthritis.  However, as a layperson, he is not competent to 
express a binding opinion as to the etiology of his left eye 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, his own assertions cannot be used as the 
basis for a grant of service connection.  The remainder of 
the record is negative for any medical connection between the 
veteran's cold exposure and his current arthritis of the left 
knee, low back, and hands.  While cold exposure can result in 
osteoarthritis in some cases, neither VA nor private 
examiners have suggested such is the case regarding the 
veteran's arthritis.  

For the reasons discussed above, the Board finds the opinion 
of the VA physician more persuasive than that of Dr. Hudson.  
Because a medical nexus has not been established between the 
veteran's degenerative joint disease of the low back, hands, 
and left knee, and any in-service disease or injury, service 
connection for these disabilities must be denied.  The record 
does not otherwise suggest the veteran first incurred 
arthritis of the knee, back, and/or hands during service, or 
within a year thereafter, and service connection must be 
denied on this basis as well.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


II. Service connection - Sinusitis

The veteran seeks service connection for sinusitis.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
the medical evidence of record fails to reveal a current 
diagnosis of sinusitis.  

According to the VA medical evidence of record, the veteran 
does not currently show sinusitis.  In October 2002, the 
veteran was afforded a VA medical examination in order to 
determine if sinusitis, or any sinus-related disability, was 
present.  On initial examination, the veteran reported that 
his real problem was obstructive sleep apnea.  He has been 
using a CPAP machine for the last 5 years, and this device 
has helped alleviate his sleeping problems.  No problems with 
sinus congestion or sinusitis were reported.  Physical 
examination confirmed a diagnosis of obstructive sleep apnea, 
but revealed no evidence of sinusitis.  Regarding the 
veteran's sleep apnea, the examiner characterized this 
disability as "based more on [the veteran's] anatomy" and 
suggested it was "unlikely" this disability was related to 
the veteran's military service.  

Private medical records have also been obtained from J.B. 
Hudson, M.D., and Winter Park Memorial Hospital.  Beginning 
in the mid-1990's, the veteran sought treatment for nasal 
congestion, fatigue, and shortness of breath.  A November 
1995 clinical notation reflects an assessment of sinusitis 
and nasal congestion, but sinusitis was later ruled out by 
Dr. Hudson in June 1996.  Likewise, a July 1996 CT scan of 
the veteran's sinuses, conducted at Winter Park Memorial 
Hospital, was within normal limits, except for "very small 
amounts of mucosal thickening in the frontal sinuses 
inferiorly."  No diagnosis of sinusitis was rendered at that 
time.  

The veteran himself has argued on several occasions that he 
currently has sinusitis.  However, because the veteran is a 
layperson, his opinions regarding medical causation, 
etiology, and diagnosis is not binding on the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that according to the January 2001 remand 
instructions, the veteran's claims folder was to be reviewed 
in conjunction with his examination.  However, when the 
subsequent October 2002 VA examination was conducted, the 
claims folder was not made available to the examiner for 
review.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a remand order by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes on the VA a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has also 
stated, however, that strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, as such adherence would result in 
unnecessarily imposing burdens on VA with no benefit flowing 
to the claimant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In the present case, the veteran's claim for service 
connection for sinusitis is denied based on a lack of a 
current diagnosis.  The veteran was afforded a VA medical 
examination in order to determine if he did in fact have 
sinusitis; therefore, review of the claims folder wasn't 
necessary to the examination.  As has been discussed above, 
the remainder of the claims folder does not reflect a post-
service diagnosis of sinusitis.  Therefore, the veteran has 
not been prejudiced by the failure of the examiner to review 
the claims file in October 2002.  

In the absence of a current diagnosis, service connection for 
sinusitis must be denied.  See Brammer, supra.  Because the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2002).  


ORDER

Entitlement to service connection for a left knee disability, 
claimed as degenerative joint disease, is denied.  

Entitlement to service connection for a low back disability, 
claimed as degenerative joint disease, is denied.  

Entitlement to service connection for a disability of the 
hands, claimed as degenerative joint disease, is denied.  

Entitlement to service connection for sinusitis is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

